        Case 1:21-cv-00568-HBK Document 27 Filed 08/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JIMMY LEE FRANK,                                    Case No. 1:21-cv-00568-HBK
12                        Petitioner,                     ORDER DENYING PETITIONER’S MOTION
                                                          FOR APPOINTMENT OF COUNSEL
13            v.
                                                          (Doc. No. 25)
14    WARDEN, USP ATWATER,
15                        Respondent.
16

17           Petitioner Jimmy Lee Frank, a federal prisoner proceeding pro se, has pending a petition

18   for writ of habeas corpus under 28 U.S.C. § 2241. (Doc. No. 1). Petitioner moves for the

19   appointment of counsel for a second time. (Doc. No. 25). Petitioner requests the court to appoint

20   counsel to represent him because he has limited access to the law library and jailhouse lawyers,

21   and he believes the issues in his case are complex. (Id. at 1).

22           On July 26, 2021, Petitioner previously moved for the appointment of counsel. (Doc. No. 20).

23   The Court denied this motion. (Doc. No. 23). Petitioner’s current motion is nearly identical motion and

24   provides no changed circumstances to warrant appointment of counsel.

25           As previously noted, there is no automatic, constitutional right to counsel in federal

26   habeas proceedings. See Coleman v. Thompson, 501 U.S. 722, 752 (1991); Anderson v. Heinze,

27   258 F.2d 479, 481 (9th Cir. 1958). The Criminal Justice Act, 18 U.S.C. § 3006A, however,

28   authorizes this court to appoint counsel for a financially eligible person who seeks relief under §
        Case 1:21-cv-00568-HBK Document 27 Filed 08/04/21 Page 2 of 2


 1   2241 when the “court determines that the interests of justice so require.” Id. at § 3006A(a)(2)(B);

 2   see also Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir. 1986). Moreover, the Rules Governing

 3   Section 2254 Cases in the United States District Courts require the court to appoint counsel: (1)

 4   when the court has authorized discovery upon a showing of good cause and appointment of

 5   counsel is necessary for effective discovery; or (2) when the court has determined that an

 6   evidentiary hearing is warranted. Id. at Rs. 6(a) and 8(c).

 7            Here, Petitioner was able to file his habeas petition without the aid of counsel, and the

 8   Court finds that the claims raised therein do not appear to be complex. Further, the Court does

 9   not find the circumstances of this case indicate that appointed counsel is necessary to prevent due

10   process violations. Based upon the record, the Court finds Petitioner has not demonstrated that

11   appointment of counsel is necessary at this stage of the proceedings. Provided Petitioner meets

12   the criteria set forth in 18 U.S.C. § 3006A, the Court will consider appointing counsel to represent

13   Petitioner if the Court later finds good cause to permit discovery or if the Court decides that an

14   evidentiary hearing is warranted in this matter. To the extent Petitioner’s limited access to the

15   law library or jailhouse lawyers and requires additional time to respond to a court-ordered

16   deadline, he may move for an extension of time.

17            Accordingly, it is ORDERED:

18            Petitioner’s motion for appointment of counsel (Doc. No. 25) is DENIED.

19

20
     Dated:      August 4, 2021
21                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                         2
